Case 2:19-cv-00105-GJQ-MV ECF No. 7 filed 07/29/19 PagelD.54 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MICHIGAN

 

FILED - MQ
July 29, 2019 10:28 AM

CLERK OF C
| U.S. DISTRI

| WESTERN DISTRIC

|

BY:_mic SCANNED BY: _ *

c

 

Kevin Devon Briggs,
Plaintiff,

v.

Unknown Westcomb, et al.

Defendants.

 

Case No. 2:19-cv-105

Honorable Gordon J. Quist

 

 

NOTICE OF APPEAL

Plaintiff in the above-named case gives notice that he appeals as to all defendants to the

United States Court of Appeals for the Sixth Circuit from the district court’s July 8, 2019 order.

and judgment. « —

Dated: WA ay ‘ant

 
Case 2:19-cv-00105-GJQ-MV_ ECF No. 7 filed 07/29/19 PagelD.55 Page 2 of 2

Prisoner Name: Kouln >. Dojogs So MEO

Prisoner Number: AATIRBQ

MICHIGAN REFORMATORY
1342 West Main St.
lonia, Mi 48846

Te SRT eh dathatelnaim T

wor Ne ON a

GRAND RAPIDS say rig it U.S. POSTAGE > Pitney Bowes
“4 ates
re

nt Pn ag.
eS

ee

 

 

 

25 RL *19 et ae
PH 3 L betas 2° 284° $ 000.50°
LSE TRE: 0000355341 JUL. 25. 2019

 

WS. Weta Coudck Cheer

ROA SS Wasington ot
P06 Boxe be

Noaraquecre, til, 449866

4ueke~oemecs alain AN FAG AFAY HaHa A Aa pena dos

 
